Per Curiam. Appellant, Johnny Cook, by his attorney, Keith Watkins, has filed a second motion for rule on clerk. In response to our order issued January 27, 1997, Cook v. State, 327 Ark. 125, 937 S.W.2d 641 (1997) (per curiam), Watkins admits by motion and affidavit that the record was tendered late due to a mistake on his part.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is therefore granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.